DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Species II, covering Figs. 2-6A and claims 1-8 & 16-17, in the reply filed on 10/19/2020 is acknowledged. 
Claims 9-15 & 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to one of a nonelected Species III and IV, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/19/2020. The traversal is on the ground(s) that there is no search burden on the Examiner due to the similarities of the claim language in claim 1 and claim 9.  This is not found persuasive because the Examiner has outlined the search burden in the Restriction/Election Requirement filed 08/27/2020 over the outlined Species, and a Species Election is focused on the different embodiments in the Figures, and not a restriction of the claim language.

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 1 recites the limitation "the first surface of the clamp" in line 9.  There is insufficient antecedent basis for the limitation of “the clamp” in the claim. For examination purposes it will be interpreted as the first surface of the support, as antecedent evidence can be found in line 8 of the same claim, where it recites “the support having a first surface”. All dependents of claim 1 are similarly rejected for being dependent from a rejected claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bakken et al (US 8,287,207), hereinafter referred to as Bakken, in view of Ahrens et al (US 2019/0086007), hereinafter referred to as Ahrens.

Regarding claim 1, Bakken (US 8,287,207) shows a connector comprising: a housing (Fig. 3 – the housing comprises of elements 14, 16, & 63); a graspable portion (12, Fig. 4 – the graspable portion 12 is a screw which as seen in Fig. 4 is capable of being grasped as it extends outward from the face of the device), and 10a clamping portion (16, Fig. 2) disposed within the housing (Fig. 3) that is configured to move when the graspable portion is manipulated (Fig. 7/8, Col. 5, Lines 3-6 – as the graspable portion 12 is manipulated, the clamping portion 16 can be moved inward or outward); and a support (18, Fig. 3) disposed within the housing (Fig. 3), the support having a first surface (36, Fig. 3 – the support 18 comprises of a first surface 36), wherein the clamping portion and the first surface of the clamp are configured to attach a damper assembly jackshaft (24, Fig. 8) to an actuator assembly (Fig. 7/8, Col. 7, Lines 1-5).  
	However, Bakken lacks showing a handle comprising: a graspable portion extending from the housing that can be grasped and manipulated by a user, and a clamping portion of the handle, wherein the clamping portion of the handle and the first surface of the clamp are configured to attach a damper assembly jackshaft quickly and 15without the use of tools.
Ahrens (US 2019/0086007), a clamp assembly, is in the same field of endeavor as Bakken which is a clamp assembly.
	Ahrens teaches a handle (62, Fig. 4) comprising: a graspable portion (see Annotated Figure 1) extending from the housing (28, Fig. 4 – the connector comprises of a housing) that can be grasped and manipulated by a user (Fig. 4 – the handle can be grasped and manipulated by a user), and a clamping Annotated Figure 1) of the handle (see Annotated Figure 1), wherein the clamping portion of the handle and the first surface (36, Fig. 4) of the clamp (“support”; see 112(b) rejection above) (34, Fig. 4) are configured to attach to a shaft (12, Fig. 1) quickly and 15without the use of tools (¶0002, Lines 8-12 – the clamping portion and the first surface are both configured to work to attach the connector 28 to a shaft 12 quickly and without the use of tools).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bakken to incorporate the teachings of Ahrens to provide a handle comprising: a graspable portion extending from the housing that can be grasped and manipulated by a user, and a clamping portion of the handle, wherein the clamping portion of the handle and the first surface of the clamp are configured to attach a damper assembly jackshaft quickly and 15without the use of tools, which would provide an apparatus that uses a tool free way of connecting and disconnecting two mechanical components, facilitating rapid connections and disconnections, reducing labor time (¶0002, Lines 8-12).


    PNG
    media_image1.png
    406
    635
    media_image1.png
    Greyscale

Annotated Figure 1

Claims 2, 3, 7, & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bakken et al (US 8,287,207), hereinafter referred to as Bakken, in view of Ahrens et al (US 2019/0086007), hereinafter referred to as Ahrens, in further view of Marak et al (US 2017/0234574), hereinafter referred to as Marak, in further view of Soto et al (US 9,924,753), hereinafter referred to as Soto.

Regarding claim 2, the combination of Bakken & Ahrens shows elements of the claimed invention as stated above in claim 1 except wherein the housing comprises a front face and a rear face, a central hole through the front face and rear face, the rear face having attachment sites that attach the connector to the actuator.
Marak (US 2017/0234574), an adapter for actuators, is in the same field of endeavor as Bakken which is an adapter for actuators.
Marak teaches wherein the housing (70, Fig. 5) comprises a front face (Fig. 6 – the front face is located approximately where element 72a is located) and a rear face (Fig. 6 – the rear face is located approximately where element 72b is located), a central hole (94, Fig. 7) through the front face and rear face (Fig. 7), the rear face having attachment sites (96, Fig. 6) that attach the connector to the actuator (¶0050, Lines 1-5 – the rear face comprises of attachment sites located on element 96, which correlate to three connector sites 54 (Fig. 9) on the actuator 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bakken & Ahrens to incorporate the teachings of Marak to provide wherein the housing comprises a front face and a rear face, a central hole through the front face and rear face, the rear face having attachment sites that attach the connector to the actuator, which would provide a system where the damper is to only be opened when necessary which would increase the overall efficiency of the system (¶0005, Lines 18-22).
However, the combination of Bakken, Ahrens, & Marak lack showing the clamping portion of the handle comprising a cam head with a curved surface.  

	Soto teaches the clamping portion (see Annotated Figure 2) of the handle (120, Fig. 2) comprising a cam head (see Annotated Figure 2) with a curved surface (see Annotated Figure 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bakken, Ahrens, & Marak to incorporate the teachings of Soto to provide the clamping portion of the handle comprising a cam head with a curved surface, which would provide an attachment device that is light weight, adjustable, and still able to provide a stable and secure attachment (Col. 1, Lines 30-32).


    PNG
    media_image2.png
    412
    604
    media_image2.png
    Greyscale


Annotated Figure 2


Regarding claim 203, Bakken shows elements of the claimed invention as stated above in claim 2 except wherein the handle is pivotable with respect to the housing and the support is rotatable with respect to the housing.  
	Ahrens teaches wherein the handle is pivotable with respect to the housing (Fig. 4/6 – the handle 62 is pivotable with respect to the housing 28) and the support (34, Fig. 4) is rotatable with respect to the housing (Fig. 4/6 – the support is rotatable with respect to the housing 28 via element 54)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bakken to incorporate the teachings of Ahrens to provide wherein the handle is pivotable with respect to the housing and the support is rotatable with respect to the housing, which would provide an apparatus that uses a tool free way of connecting and disconnecting two mechanical components, facilitating rapid connections and disconnections, reducing labor time (¶0002, Lines 8-12).

Regarding claim 7, the combination of Bakken, Ahrens, & Marak shows elements of the claimed invention as stated above in claim 2 except wherein the cam head has a slot extending through a portion of the cam head.  
	Soto teaches wherein the cam head (see Annotated Figure 2) has a slot (see Annotated Figure 2) extending through a portion of the cam head (see Annotated Figure 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bakken, Ahrens, & Marak to incorporate the teachings of Soto to provide wherein the cam head has a slot extending through a portion of the cam head, which would provide an attachment device that is light weight, adjustable, and still able to provide a stable and secure attachment (Col. 1, Lines 30-32).

Regarding claim 8, Bakken shows wherein the support (18, Fig. 3) has a second surface (Fig. 3, Col. 3, Lines 30-35 – the support may include a curved portion, as opposed to the toothed profile of the first surface, which the Examiner interprets to be represented in Fig. 3 with the curved portion on the support 18, opposite of the first portion 36) with a profile different from the first surface (36, Fig. 3).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bakken et al (US 8,287,207), hereinafter referred to as Bakken, in view of Ahrens et al (US 2019/0086007), hereinafter referred to as Ahrens, in further view of Marak et al (US 2017/0234574), hereinafter referred to as Marak, in further view of Soto et al (US 9,924,753), hereinafter referred to as Soto, in further view of Domenge (US 6,220,126).

Regarding claim 4, the combination of Bakken, Ahrens, Marak, & Soto shows elements of the claimed invention as stated above in claim 3 including the cam head and the housing.
However, the combination of Bakken, Ahrens, Marak, & Soto lacks showing wherein the cam head comprises a pin and the housing comprises a slot, the pin configured to slidably mate with the slot as the handle is pivoted with respect to the housing.  
Domenge (US 6,220,126), a tool that pivots to facilitate grasping another element, is in the same field of endeavor as Bakken which is a tool that pivots to facilitate grasping another element.
	Domenge teaches wherein the head (Fig. 3 – the handle 17 comprises of an area, the head,  behind element 9 which comprises of the pin 23) comprises a pin (23, Fig. 3) and the housing (25, Fig. 3) comprises a slot (27, Fig. 3), the pin configured to slidably mate with the slot as the handle (17, Fig. 3) is pivoted with respect to the housing (Fig. 3 – the pin 23 slides about the slot 27 to facilitate rotation about the housing to accommodate differing sizes of elements to be secured).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bakken, Ahrens, Marak, & Soto to incorporate the teachings of Domenge to provide wherein the cam head comprises a pin and the housing comprises a slot, the pin configured to slidably mate with the slot as the handle is pivoted with respect to the housing, which would provide an adjustment slot in both of the pivoted members to permit greater adjustability and accommodation of the workpieces having larger sizes (Col. 1, Lines 57-60).

Claims 5 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bakken et al (US 8,287,207), hereinafter referred to as Bakken, in view of Ahrens et al (US 2019/0086007), hereinafter referred to as Ahrens, in further view of Marak et al (US 2017/0234574), hereinafter referred to as Marak, in further view of Soto et al (US 9,924,753), hereinafter referred to as Soto, in further view of Quintana et al (US 5,441,307), hereinafter referred to as Quintana.

Regarding claim 255, the combination of Bakken, Ahrens, Marak, & Soto shows elements of the claimed invention as stated above in claim 4 including the handle and the housing.
However, the combination of Bakken, Ahrens, Marak, & Soto lacks showing wherein the cam head occludes differing portions of the central hole as the handle is pivoted with respect to the housing.  
	Qunitana (US 5,441,307), an adjustable clamp, is in the same field of endeavor as Bakken which is an adjustable clamp.
	Quintana teaches showing wherein the head (54a, Fig. 1) occludes differing portions of the central hole (28, Fig. 1/5) as the handle (48, Fig. 1) is pivoted with respect to the housing (16, Fig. 1/5 – when the handle is rotated about the housing, the head 54a occludes differing portion of the central hole 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bakken, Ahrens, Marak, & Soto to incorporate the teachings of Quintana to provide wherein the cam head occludes differing portions of the central hole as the handle is pivoted with respect to the housing, which would provide a secure and tight fit between the components (Col. 1, Lines 52-53).

Regarding claim 6, the combination of Bakken, Ahrens, Marak, & Soto shows elements of the claimed invention as stated above in claim 2 including the cam head, the support, & damper assembly jackshaft.

Qunitana teaches wherein the head (54a, Fig. 1) and the support (70, Fig. 5) are configured to concentrically clamp onto the shaft (4, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bakken, Ahrens, Marak, & Soto to incorporate the teachings of Quintana to provide wherein the cam head and the support are configured to concentrically clamp onto the damper assembly jackshaft, which would provide a secure and tight fit between the components (Col. 1, Lines 52-53).
16Attorney Docket No.: 46076-0002001	
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bakken et al (US 8,287,207), hereinafter referred to as Bakken, in view of Ahrens et al (US 2019/0086007), hereinafter referred to as Ahrens.

Regarding claim 16, Bakken (US 8,287,207) shows a method of attaching an actuator assembly to a damper jackshaft, comprising: mounting the actuator assembly (Col. 2, Lines 60-62) to a connector (10, Fig. 1), the connector comprising a housing (Fig. 3 – the housing comprises of elements 14, 16, & 63) with a central hole (58/60, Fig. 3) and a rotatable extension (12, Fig. 3); sliding the jackshaft through the hole in the connector housing (Fig. 6); and 20rotating the rotatable extension to tighten the connector around the jackshaft (Fig. 7/8, Col. 5, Lines 3-6 – as the rotatable extension 12 is rotated, elements 16 & 18 tighten the connector around the jackshaft 24).  
	However, Bakken lacks showing wherein rotating the rotatable extension to tighten the connector around the jackshaft without the use of tools.
	Ahrens (US 2019/0086007), a clamp assembly, is in the same field of endeavor as Bakken which is a clamp assembly.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bakken to incorporate the teachings of Ahrens to provide wherein rotating the rotatable extension to tighten the connector around the jackshaft without the use of tools, which would provide an apparatus that uses a tool free way of connecting and disconnecting two mechanical components, facilitating rapid connections and disconnections, reducing labor time (¶0002, Lines 8-12).

Regarding claim 17, Bakken shows elements of the claimed invention as stated above in claim 16 including comprising attaching a fixation device (Col. 6, Lines 19-22 – the fixation device can be a screw or bolt) to the connector (Col. 6, Lines 19-22) to prevent relative motion between the actuator and the jackshaft (Col. 6, Lines 19-22 – the preceding limitation is interpreted as a statement of intended use, of which Bakken shows that a fixation device can be used to prevent relative motion between the actuator and the jackshaft by the fixation device, a screw or bolt, is inserted through hole 66 and through base 54 and secured to a non-rotating portion of the connector).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209.  The examiner can normally be reached on M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN L FAULKNER/             Examiner, Art Unit 3762                                                                                                                                                                                           
/KENNETH J HANSEN/             Primary Examiner, Art Unit 3746